For Immediate Release Date:April 29, 2010 Contact:Roger S. Deacon Chief Financial Officer Phone:(215) 775-1435 FOX CHASE BANCORP, INC. ANNOUNCES EARNINGS FOR THE THREE MONTHS ENDED MARCH 31, 2010 HATBORO, PA, April 29, 2010 – Fox Chase Bancorp, Inc. (the “Company”) (NASDAQ GM: FXCB), the holding company for Fox Chase Bank (the “Bank”), today announced net income of $551,000 for the three months ended March 31, 2010, compared to net income of $601,000 for the three months ended March 31, 2009, a decrease of 8.3%. Highlights for the quarter included: · Net interest income increased $636,000, or 11.0%, to $6.4 million for the three months ended March 31, 2010, compared to $5.8 million for the three months ended March 31, 2009; · Provision for loan losses was $891,000 for the three months ended March 31, 2010, compared to $395,000 for the three months ended March 31, 2009; · Noninterest expense increased $229,000, or 4.6%, to $5.2 million for the three months ended March 31, 2010, compared to $5.0 million for the three months ended March 31, 2009, primarily due to a $131,000 increase in FDIC insurance premium expense and a $133,000 increase in salaries, benefits and other compensation primarily as a result of the hiring of a middle market team of lenders in June 2009; and · Total assets were $1.16 billion at March 31, 2010, a decrease of$17.4 million, or 1.5% from $1.17 billion at December 31, 2009. Credit related items as of and for the quarter ended March 31, 2010 include: · Allowance for loan losses increased to $10.7 million, or 1.63% of total loans compared to $10.6 million, or 1.65% of total loans at December 31, 2009; · Allowance for loan losses to nonperforming loans was 37.6% compared to 35.7% at December 31, 2009; · Loan charge-offs totaled $775,000; of which $675,000 was related to one construction loan; · Nonperforming assets were $33.6 million or 2.91% of total assets compared to $33.7 million, or 2.87% of total assets, at December 31, 2009; · Nonperforming assets were comprised of the following asset classes at March 31, 2010 and December 31, 2009, respectively: ▪ construction loans for residential projects – decreased to $13.0 million from $15.7 million; ▪ commercial real estate loans – increased to $6.1 million from $5.3 million; ▪ commercial and industrial loans – increased to $568,000 from $250,000; ▪ one-to-four family residential and home equity loans – increased to $8.9 million from $8.4 million; and ▪ assets acquired through foreclosure – increased to $5.1 million from $4.1 million; · Specific reserves related to nonperforming loans totaled $4.0 million as compared to $4.3 million at December 31, 2009; · Delinquent loans 30 to 90 days totaled $1.1 million compared to $3.6 million at December 31, 2009. Commenting on the first quarter 2010 performance, Thomas M. Petro, President and Chief Executive Officer of Fox Chase Bancorp said, “First quarter earnings were impacted by high credit costs although we experienced a leveling off of non-performing assets during the period.Some of our customers continue to struggle in this economy even though selected indicators point toward economic recovery. While it is difficult to determine whether the business cycle has hit bottom, we believe we are entering a time of great opportunity for well-capitalized banks with strong balance sheets and focused strategic plans.Accordingly, on March 10, 2010, we announced the Company’s adoption of a Plan of Conversion and Reorganization, including undertaking a “second step” stock offering.The conversion and reorganization will provide us with additional capital and balance sheet capacity to execute our business plan, grow market share and drive earnings growth as the economy recovers.” Fox Chase Bancorp, Inc. is the mid-tier stock holding company of Fox Chase Bank. The Bank is a federally chartered savings bank originally established in 1867.The Bank offers traditional banking services and products from its main office in Hatboro, Pennsylvania and ten branch offices in Bucks, Montgomery, Chester, Delaware and Philadelphia Counties in Pennsylvania and Atlantic and Cape May Counties in New Jersey.For more information, please visit the Bank’s website at www.foxchasebank.com. This news release contains forward-looking statements within the meaning of the federal securities laws. Forward-looking statements can generally be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results.These forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein.These risks and uncertainties involve general economic trends, changes in interest rates, loss of deposits and loan demand to other financial institutions, substantial changes in financial markets; changes in real estate value and the real estate market, regulatory changes, possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, the outcome of pending litigation, and market disruptions and other effects of terrorist activities.The Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required under the rules and regulations of the Securities and Exchange Commission. CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in Thousands, Except Per Share Data) Three Months Ended March 31, (Unaudited) INTEREST INCOME Interest and fees on loans $ $ Interest on money market funds 38 Interest on mortgage related securities available-for-sale Interest on investment securities available-for-sale Taxable 77 Nontaxable 89 Dividend income 1 Other interest income 99 1 Total Interest Income INTEREST EXPENSE Deposits Federal Home Loan Bank advances Other borrowed funds Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses NONINTEREST INCOME Service charges and other fee income Net gain on sale of loans 3 Income on bank-owned life insurance Other 35 65 Total Noninterest Income NONINTEREST EXPENSE Salaries, benefits and other compensation Occupancy expense Furniture and equipment expense Data processing costs Professional fees Marketing expense 71 84 FDIC premiums Other Total Noninterest Expense Income Before Income Taxes Income tax provision Net Income $ $ Earnings per share: Basic $ $ Diluted $ $ CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands, Except Share Data) March 31, December 31, (unaudited) ASSETS Cash and due from banks $
